DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.
Independent claims 47, 55 and 66 have been amended to remove the limitation of micturition.  Therefore the claims no recite that the first signal is applied during a filling phase and the second signal is applied during a voiding phase.  It is made of the record that micturition consists of two phases 1) a storage phase in which the bladder is relaxed and not contracting thus filling and 2) a voiding phase when the bladder contracts and forces urine through the urethra.   Therefore the removal of the claim language does little to alter the scope and/or understanding of the claims.  
Applicant argues that Boggs II does not disclose applying a signal during the filling phase.  In this argument Applicant states that the continence demand signal is not specifically applied during a filling phase.  However, although Boggs II does not specifically use the word “phase” it is clear that the signal is applied to initiate and elongate filling of the bladder via the inhibition of bladder contractions (see paragraphs 0014, 0016, 0032, 0033, 0035, 0042).  It is clear from Boggs II that when the bladder is not contracting it is filling, the low frequency stimulation is clearly applied during this time frame (i.e. filling of the bladder), once full the signal is switched to a different frequency (as clearly described in Boggs II) in order to contract the bladder – bring about voiding.   The claim rejections are not withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 47-49, 51-55 and 57-68  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boggs II, et al US 2009/0326603.
Regarding claims 47, 55, 58-60 and 67-68:  Boggs discloses an implanted apparatus  (figure 3 and paragraph 0047) for stimulating neural activity in a pudendal nerve (abstract and paragraphs 0013-0014) comprising; a transducer 18 (figure 3) to apply a signal to the nerve (paragraphs 0013-0014 and 0030); a controller 12 (figure 3) coupled to the transducer and controlling the signal to be applied to the transducer; wherein the controller is configured to cause the transducer to apply a first signal that stimulates neural activity in the pudendal nerve to produce a first physiological response, and to apply a second signal that stimulates neural activity in the pudendal nerve to produce a second physiological response, wherein the first and second physiological responses are different (paragraph 0014).  Boggs II further discloses wherein the first signal is applied during the filling phase (paragraph 0042) and the second signal is applied to trigger micturition (paragraph 0043).  The amended language recites “and wherein the first signal is applied during a filling phase and the second signals is applied to trigger micturition and/or applied during a voiding phase.”  Boggs II, discloses continence demand” and “micturition demand” signals (see paragraphs 0042-0043).  The continence demand input is to inhibit bladder function, which would clearly be to inhibit bladder contraction and is allowing filling therefore this would be during the filling phase.   The  micturition demand signal is to trigger micturition which is the emptying of the bladder, it triggers contractions.  Therefore the first signal continence demand inhibits contraction, thus allowing filling and the second signal micturition demand causes contraction and thus voiding/micturition of the bladder.  Application during micturition is disclosed in paragraph 0043.  
Regarding claims 48 and 64:  Boggs discloses two transducers and the signals are electrical signals and the transducers apply the electrical signals (“one or more electrodes”, paragraph 0031, and 0047-48).
Regarding claims 49, 57 and 61:  Boggs discloses that the first and second physiological responses are to either invoke or inhibit bladder contractions which is considered to be increase bladder capacity and also increase bladder voiding efficiency (paragraph 0014).
Regarding claims 51-52 and 62-63: Boggs discloses that the apparatus comprises a detector, considered to be a sensor, to detect physiological parameters, the controller is coupled to the detector and applies signals when a threshold is met (paragraph 0046).
Regarding claim 53:  Boggs discloses an input unit which is external and considered to be the neuromodulation apparatus, and the input unit allows the subject to enter data to cause the first and second signals to be applied (“manual control”, paragraph 0042 and figures 3-5).
Regarding claim 54:  Boggs discloses that the apparatus is partially implanted (figure 3).  
Regarding claim 65:  Boggs discloses unilateral stimulation in figure 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 66 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Boggs II et al. US 2009/0326603.
Regarding claims 66 and 69:  Boggs discloses an implanted apparatus  (figure 3 and paragraph 0047) for stimulating neural activity in a pudendal nerve (abstract and paragraphs 0013-0014) comprising; a transducer 18 (figure 3) to apply a signal to the nerve (paragraphs 0013-0014 and 0030); a controller 12 (figure 3) coupled to the transducer and controlling the signal to be applied to the transducer; wherein the controller is configured to cause the transducer to apply a first signal that stimulates neural activity in the pudendal nerve to produce a first physiological response, and to apply a second signal that stimulates neural activity in the pudendal nerve to produce a second physiological response, wherein the first and second physiological responses are different (paragraph 0014).  Boggs II further discloses wherein the first signal is applied during the filling phase (paragraph 0042) and the second signal is applied to trigger micturition (paragraph 0043).  The amended language recites “and wherein the first signal is applied during a filling phase and the second signals is applied to trigger micturition and/or applied during a voiding phase.”  Boggs II, discloses continence demand” and “micturition demand” signals (see paragraphs 0042-0043).  The continence demand input is to inhibit bladder function, which would clearly be to inhibit bladder contraction and is allowing filling therefore this would be during the filling phase.   The  micturition demand signal is to trigger micturition which is the emptying of the bladder, it triggers contractions.  Therefore the first signal continence demand inhibits contraction, thus allowing filling and the second signal micturition demand causes contraction and thus voiding/micturition of the bladder.  However, Boggs II does not specifically disclose multiple apparatuses.  A mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F .2d 699, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04 VI. B.  It would be obvious to one of ordinary skill in the art to use either one apparatus capable of neuromodulation for bladder control or to use two apparatuses one which stimulates micturition and one that stimulates continence.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792